In a proceeding under the Uniform Support of Dependents Law (Domestic Relations Law, § 30 et seq.), the appeal, by permission, is from a temporary support order of the Family Court, Rockland County, dated November 13, 1972, which directed appellant to pay $45 per week for support of the parties’ three infant children. Order affirmed, with $20 costs and disbursements. In our opinion, the Family Court now has the power to render a temporary order of support under the Uniform Support of Dependents Law (Domestic Relations Law, art. 3-A). Aberlin v. Aberlin (3 A D 2d 417, opp. dsmd. 3 N Y 2d 934), which holds to the contrary, was decided prior to the amendment of subdivision 2 of section 34 of the Domestic Relations Law by chapter 149 of the Laws of 1959. The amendment added the following to the statute: “ Where the petitioner’s needs are so urgent as to require it, the court may make a temporary order for support pending a final determination.” The legislative history of the amendment supports our view (see McKinney’s 1959 Session Laws, p. 1735). Urgency, for the purpose of a temporary order, was clearly established by the papers in the record and, in such circumstances, proof of the dependents’ needs and the respondent’s means need not be the subject of the full procedures involved in making a final order under section 37 of the Domestic Relations Law (cf. Matter of Kennedy v. Be Los Beyes, 26 A D 2d 815). Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.